Name: Council Regulation (EU) 2015/827 of 28 May 2015 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  international trade;  culture and religion
 Date Published: nan

 29.5.2015 EN Official Journal of the European Union L 132/1 COUNCIL REGULATION (EU) 2015/827 of 28 May 2015 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 36/2012 (2) gives effect to measures provided for in Decision 2013/255/CFSP, including a prohibition on the trade in cultural property and other items removed from Syria since 9 May 2011. (2) On 12 February 2015 the United Nations Security Council adopted Resolution UNSCR 2199 (2015), paragraph 17 of which prohibits the trade in Syrian cultural property and other items illegally removed from Syria since 15 March 2011. On 28 May 2015 the Council adopted Decision (CFSP) 2015/837 (3) amending Decision 2013/255/CFSP in order to align Decision 2013/255/CFSP with UNSCR 2199 (2015) by applying that Decision to items illegally removed from Syria since 15 March 2011. (3) This measure falls within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring uniform application of the measure by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 11c(2) of Regulation (EU) No 36/2012, point (a) is replaced by the following: (a) the goods were exported from Syria prior to 15 March 2011; or Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (3) Council Decision (CFSP) 2015/837 of 28 May 2015 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (see page 82 of this Official Journal).